 Case 3:19-cv-00099-M-BT Document 11 Filed 03/13/19       Page 1 of 1 PageID 184



                   IN THE UNITED STATES DISTRICT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

ROBERT C. LEE, JR., JACKIE            §
DICKSON-LEE, ROBERT C. LEE,           §
III, and ODELL WEEKS-LEE              §      No. 3:19-cv-099-M (BT)
           Plaintiffs,                §
v.                                    §
                                      §
LTV TOWER APTS., ET AL.,              §
        Defendants.                   §

                                  JUDGMENT

      This action came on for consideration by the Court, and the issues having

been duly considered and a decision duly rendered,

      It is ORDERED, ADJUDGED and DECREED that Plaintiff Odell Weeks-

Lee’s motion for voluntary dismissal is GRANTED. The complaint is dismissed

without prejudice.

      It is further ORDERED that the Clerk shall transmit a true copy of this

Judgment and the Order of Dismissal to the parties.

      Signed this 13th day of March, 2019.
